DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Relevant MPEP sections
MPEP 2112.01 Part I - Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The following is a section from the MPEP 2144.05 concerning the obviousness of ranges: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
The following is a section from MPEP 2144.05 - Part II.   OPTIMIZATION OF RANGES: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US Pub 2012/0009470 newly cited).
In regard to independent claim 1, Sugiura et al. teach a lithium complex oxide sintered plate for use in a positive electrode of a lithium secondary battery, wherein the lithium complex oxide sintered plate has a structure in which a plurality of primary grains having a layered rock-salt structure are bonded (figures 1-4 , paragraphs [0012-0028), and has: 
a porosity of 3% to 15%  (paragraph [0012]), 
a mean pore diameter of 5 micron or less (paragraph [0012]), 
an open pore rate which is preferably high to enhance bonding and electrochemical properties (paragraph [0028], see also desirability to have high open pore ratio in Yokoyama et al. cited below), and 
a thickness of 30-200 micron (paragraph [0012, 0052]), 
wherein the primary grains have a primary grain diameter of 5 micron or less (paragraph [0023]) and preferably has a high percentage of (003) planes oriented and arranged parallel to the plate surface to increase electrochemical and mechanical properties (paragraph [0016]) which is taken to obviate the claimed mean tilt angle limitation of the instant claim as obviating the (003) plane of the primary grains being substantially parallel to the plate face of the lithium complex oxide sintered plate (i.e. a tilt angle approaching 0° is desirable in the prior art).

In regard to claims 2-4, as noted above the prior art preferably has an orientation of the (003) plane as close to parallel with the plate face for as many planes as possible in order to improve cycle characteristics (paragraph [0016]) in a manner which obviates the claimed ranges as being an optimizable property of the sinter plate to achieve desirable properties.
In regard to claims 5 and 6, the lithium complex oxide sintered plate has a thickness greater than 30 microns, such as 30 to 200 microns (paragraph [0012, 0052]) 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US Pub 2012/0256337 newly cited).
In regard to independent claim 1, Yokoyama et al. teach a lithium complex oxide sintered plate for use in a positive electrode of a lithium secondary battery, wherein the lithium complex oxide sintered plate has a structure in which a plurality of primary grains having a layered rock-salt structure are bonded (figures 4 and 7, paragraphs [0022-0026, 0098-0118], a fired compact), and has: 
a porosity of 40% or less (paragraph [0086]), 
a mean pore diameter of 5 micron or less (paragraph [0088]), 
an open pore rate of 70% or more (paragraph [0090]), and 
a thickness of 100 micron or less (paragraph [0103]), 
wherein the primary grains have a primary grain diameter of 5 micron or less (paragraph [0070]) and preferably 90% of the (003) planes are oriented and arranged parallel to each other in the in-plane 
The ranges disclosed by the prior art overlap the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05) or would be optimized in a manner which obviates the claimed ranges.  Additionally, the prior art has a composition, structure and method of forming which is substantially identical to the claims and therefore presumed to have the claimed properties (MPEP 2112.01 above).
In regard to claims 2-4, as noted above the prior art preferably has an orientation of 90% (paragraph [0069]).
In regard to claims 5 and 6, the lithium complex oxide sintered plate (compact 102) has a thickness such as 100 microns (paragraph [0103]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723